DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/20/22 has been entered.

Response to Amendment
The amendment filed 9/20/22 has been accepted and entered.  Accordingly, claims 47, 63, and 66 have been amended.
Claim 55 has been canceled. 
Claims 47-54 and 56-66 are pending in this application. 
In view of the amendment filed 9/20/22 that adds now canceled claim 55, “wherein the downlink radio carrier frequency of the first cell and the downlink radio carrier frequencies of each of the one or more second cells are in a frequency band of a predetermined bandwidth” (claims 47, 63, 66), the previous rejections to claim 47, 49, 51, 61-63, and 65-66 have been withdrawn.  

Claim Objections
Claims 47 and 64 are objected to because of the following informalities:  
Claim 47 should be amended to read, “receive, at a communication device in a cellular network, configuration information….”
Claim 64 should be amended to read, “…with at least one of: non-access stratum mobility information or security input at radio resource control connection establishment…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 recites the limitation "the third cell" in “…is identical with the third cell” line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 51, 56, 61, 63, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2925081), and further in view of Axmon et al. (U.S. Patent Application Publication No. 2013/0077508).

Regarding Claim 47, Zhang teaches An apparatus (Fig. 8, base station 70), comprising: at least one processor (Fig. 8, par [0084], processor 74); and at least one memory including computer program code (Fig. 8, par [0091], memory 73), the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to perform at least the following: receive at a communication device (Fig. 3, UE) in a cellular mobile network configuration information related to cells in an area of a network comprising first configuration information for a first cell and one or more second cells (Zhang teaches a cellular network (par [0002]); eNB simultaneously sends a first measurement control message and a second measurement control message, where the second measurement control message is used to instruct the UE to measure signal quality of the current LTE cell and a UMTS neighboring cell of the current LTE cell (par [0043]), indicating that UE receives the second measurement control message (FIG. 3)), wherein the first configuration information comprises an indication of a downlink radio carrier frequency of the first cell and downlink radio carrier frequencies of each of the one or more second cells (Zhang teaches UE is configured to measure signal quality of the current LTE cell and a UMTS neighboring cell (par [0043]); eNB receives an event measurement report (par [0047]; Step 203, FIG. 3), indicating that UE knows the frequency information of each cell to measure the signal quality of received signal); receive environment information indicative of overlaps between coverage areas of the first cell and the one or more second cells (Zhang teaches that if the signal quality of the LTE cell is good, it indicates that the UE is closer to the eNB and that because the LTE cell and the UMTS cell are built on the same site, there is overlapping coverage of the LTE cell and the UMTS cell (par [0048]); LTE cell and a network cell is built on a same site, the UE is instructed to measure signal quality of the network cell (par [0039])); and cause transmission of measurement results obtained in the first cell for use in radio resource management of the communication device in the one or more second cells (Zhang teaches that if the signal quality of the LTE is not good, it indicates that the UE is far away from the eNB, measurement-based handover is used and a target handover cell is selected (par [0048]), indicating that the whether to perform blind handover related to resource management of the UE determined based on the measurement results of the LTE cell).  
	By indicating that the control message instructing the measurement of signal quality of LTE cell and a UMTS neighboring cell (par [0043]), and UE measuring the signal quality of different RAT as noted in FIG. 3 indicates that the DL frequency of each cell is provided to UE, thus teach wherein the first configuration information comprises an indication of a downlink radio carrier frequency of the first cell and downlink radio carrier frequencies of each of the one or more second cells.  Further, Zhang et al. does not explicitly teach wherein the downlink radio carrier frequency of the first cell and the downlink radio carrier frequencies of each of the one or more second cells are in a frequency band of a predetermined bandwidth.  Axmon et al. teaches such limitations.  
	Axmon et al. is directed to method and apparatus for signal quality determination in a communication network.  More specifically, Axmon et al. teaches herein the first configuration information comprises an indication of a downlink radio carrier frequency of the first cell and downlink radio carrier frequencies of each of the one or more second cells (Axmon et al. teaches that network configuration information received by the wireless communication device indicates that two or more cells 22, 26, in the network that are of interest with respect to signal quality determination have overlapping downlink carrier frequencies but have different bandwidths (par [0049]); cell 22 is macro cell and cells 26 are smaller cells (par [0033]; FIG. 1)); wherein the downlink radio carrier frequency of the first cell and the downlink radio carrier frequencies of each of the one or more second cells are in a frequency band of a predetermined bandwidth (Axmon et al. teaches that network configuration information received by the wireless communication device indicates that two or more cells 22, 26, in the network that are of interest with respect to signal quality determination have overlapping downlink carrier frequencies but have different bandwidths (par [0049]); LTE carrier uses bandwidths of 10 MHz, while neighboring cells overlapping the large-bandwidth cells will use smaller bandwidth carriers, 5 MHz LTE carriers and/or 5 MHz WCDMA carriers (par [0005]); FIG. 2)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang so that the configuration information comprises an indication of a downlink radio carrier frequency of the first cell and downlink radio carrier frequencies of each of the one or more second cells, as taught by Axmon et al.  The modification would have allowed the system to enable accurate signal quality measurement (see Axmon et al., par [0014]). 

Regarding Claim 51, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, and further, the references teach wherein the environment information indicative of overlaps between coverage areas of the first cell and Page 3 of 18the one or more second cells comprises an indication of association between the first cell and the one or more second cells (Zhang teaches that if the signal quality of the LTE cell is good, it indicates that the UE is closer to the eNB and that because the LTE cell and the UMTS cell are built on the same site, there is overlapping coverage of the LTE cell and the UMTS cell (par [0048]); site of a base station serving the LTE cell is the same as a site of a base station serving the 2G/3G cell, or the LTE cell and the 2G/3G cell are built on a same site (par [0032])).

Regarding Claim 56, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, and further, the references teach wherein the communication device is configured to communicate in a fourth cell (Axmon et al. teaches that network configuration information received by the wireless communication indicates that two or more cells 22, 26 in the network that are of interest with respect to signal quality determination have overlapping downlink carrier frequencies but have different bandwidths (par [0049]; FIG. 1), indicating communication with a fourth cell), wherein the downlink radio carrier frequency of the fourth cell is in a frequency range which allows for measurement of signals in the first cell without causing measurement gaps in the communication between the communication device and an access node of the fourth cell (Axmon et al. teaches that the smaller cells overlay one or more of the macro cells and lie in coverage gaps at the macro cell borders (par [0033])).  The motivation to combine these references is same as that of claim 47. 

Regarding Claim 61, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, and further, the references teach wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to perform at least the following: Page 6 of 18cause transmission of validity information indicative of a degree of validity of the received environment information indicative of overlaps between coverage areas of the first cell and the one or more second cells (Zhang teaches if the signal quality of the LTE cell is good, it indicates that the UE is closer to the eNB and that because the LTE cell and the UMTS cell are built on the same site, there is overlapping coverage of the LTE cell and the UMTS cell (par [0048]); UE compares the measured signal quality of the 2G/3G neighboring with a threshold in the B1 measurement control message, and that if the measured signal quality of the 2G/3G neighboring cell is greater than the threshold in the B1 message control message, then UE sends the second event measurement report (par [0045]), indicating that the received threshold determines the validity information).  

Regarding Claim 63, Zhang teaches An apparatus (Fig. 8, base station 70), comprising: at least one processor (Fig. 8, par [0084], processor 74); and at least one memory including computer program code (Fig. 8, par [0091], memory 73), the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to perform at least the following: cause transmission of configuration information related to cells in an area of a cellular mobile network comprising first configuration information for a first cell and one or more second cells (Zhang teaches that a cellular network (par [0002]); eNB simultaneously sends a first measurement control message and a second measurement control message, where the second measurement control message is used to instruct the UE to measure signal quality of the current LTE cell and a UMTS neighboring cell of the current LTE cell (par [0043])), wherein the first configuration information comprises an indication of a downlink radio carrier frequency of the first cell and downlink radio carrier frequencies of each of the one or more second cells (Zhang teaches UE is configured to measure signal quality of the current LTE cell and a UMTS neighboring cell (par [0043]); eNB receives an event measurement report (par [0047]; Step 203, FIG. 3), indicating that UE knows the frequency information of each cell to measure the signal quality of received signal); cause transmission of environment information indicative of overlaps between coverage areas of the first cell and the one or more second cells (Zhang teaches that if the signal quality of the LTE cell is good, it indicates that the UE is closer to the eNB and that because the LTE cell and the UMTS cell are built on the same site, there is overlapping coverage of the LTE cell and the UMTS cell (par [0048]); LTE cell and a network cell is built on a same site, the UE is instructed to measure signal quality of the network cell (par [0039])); receive measurement results obtained in the first cell (Zhang et al. teaches that the first event measurement report or the second event measurement report is first received (par [0046]); FIG. 3); measurement report includes the signal quality of the LTE cell in which the UE is currently located and the signal quality of the 2G/3G neighboring cell of the LTE cell (par [0045])); and Page 7 of 18use the measurement results in radio resource management of a communication device in the one or more second cells (Zhang teaches that if the signal quality of the LTE is not good, it indicates that the UE is far away from the eNB, measurement-based handover is used and a target handover cell is selected (par [0048]), indicating that the whether to perform blind handover related to resource management of the UE determined based on the measurement results of the LTE cell).  
	By indicating that the control message instructing the measurement of signal quality of LTE cell and a UMTS neighboring cell (par [0043]), and UE measuring the signal quality of different RAT as noted in FIG. 3 indicates that the DL frequency of each cell is provided to UE, thus teach wherein the first configuration information comprises an indication of a downlink radio carrier frequency of the first cell and downlink radio carrier frequencies of each of the one or more second cells.  However, Axmon et al. teaches such a limitation more explicitly.  Further, Zhang et al. does not explicitly teach wherein the downlink radio carrier frequency of the first cell and the downlink radio carrier frequencies of each of the one or more second cells are in a frequency band of a predetermined bandwidth.  Axmon et al. teaches such a limitation.  
	Axmon et al. is directed to method and apparatus for signal quality determination in a communication network.  More specifically, Axmon et al. teaches herein the first configuration information comprises an indication of a downlink radio carrier frequency of the first cell and downlink radio carrier frequencies of each of the one or more second cells (Axmon et al. teaches that network configuration information received by the wireless communication device indicates that two or more cells 22, 26, in the network that are of interest with respect to signal quality determination have overlapping downlink carrier frequencies but have different bandwidths (par [0049]); cell 22 is macro cell and cells 26 are smaller cells (par [0033]; FIG. 1)); wherein the downlink radio carrier frequency of the first cell and the downlink radio carrier frequencies of each of the one or more second cells are in a frequency band of a predetermined bandwidth (Axmon et al. teaches that network configuration information received by the wireless communication device indicates that two or more cells 22, 26, in the network that are of interest with respect to signal quality determination have overlapping downlink carrier frequencies but have different bandwidths (par [0049][0080]); LTE carrier uses bandwidths of 10 MHz, while neighboring cells overlapping the large-bandwidth cells will use smaller bandwidth carriers, 5 MHz LTE carriers and/or 5 MHz WCDMA carriers (par [0005]); FIG. 2)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang so that the configuration information comprises an indication of a downlink radio carrier frequency of the first cell and downlink radio carrier frequencies of each of the one or more second cells, as taught by Axmon et al.  The modification would have allowed the system to enable accurate signal quality measurement (see Axmon et al., par [0014]). 

Regarding Claim 66, Claim 66 is directed to a method claim and it does not teach or further define over the limitations recited in claim 47.   Therefore, claim 66 is also rejected for similar reasons set forth in claim 47.

Claims 48 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2925081), and further in view of Axmon et al. (U.S. Patent Application Publication No. 2013/0077508), and further in view of Mishra et al. (U.S. Patent Application Publication No. 2016/0338137).

Regarding Claim 48, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, and further, the references teach wherein the configuration of the first cell and the one or more second cells requires presence of a third cell for providing the communication device with at least one of: non-access stratum mobility information, or security input at radio resource control connection establishment or resource control connection reestablishment or handover (Axmon et al. teaches a core network that includes a Mobility Management Entities (MMEs), Serving Gateways (SGWs)(par [0034]; FIG. 1); CN 14 cooperates with the RAN 12, and that the RAN 12 includes a number of base stations (par [0034]); cells that are of interest with respect to signal quality determination comprises any mix of neighboring and serving cells with respect to the wireless communication device (par [0050])).
	However, the references do not explicitly teach wherein the configuration of the first cell and the one or more second cells requires presence of a third cell for providing the communication device with at least one of: non-access stratum mobility information, or security input at radio resource control connection establishment or resource control connection reestablishment or handover.  Mishra et al. teaches such a limitation. 
	Mishra et al. is directed to performing primary cell functions in a secondary cell.  More specifically, Mishra et al. teaches that one serving cell can provide non-access stratum mobility information, and at the RRC connection reestablishment or handover, one serving cell can provide the security input (par [0055]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that the third cell for providing the communication device with at least non-access stratum mobility information or security input at radio resource control connection establishment or resource control connection reestablishment or handover, as taught by Mishra et al.  The modification would have allowed the system to enable carrier aggregation (see Mishra et al., par [0055]). 

Regarding Claim 64, Claim 64 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 46.   Therefore, claim 64 is also rejected for similar reasons set forth in claim 46.

Claims 49 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2925081), and further in view of Axmon et al. (U.S. Patent Application Publication No. 2013/0077508), and further in view of Xie et al. (U.S. Patent Application Publication No. 2015/0181373).

Regarding Claim 49, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, however, the references do not explicitly teach wherein the environment information is at least indicative of: location information of one or more transmission points of the first cell, or location information of one or more transmission points of each of the one or more second cells.  Xie et al. teaches such a limitation. 
	Xie et al. is directed to personalized method for enhancing service, network side device, and mobile user equipment.  More specifically, Xie et al. teaches that the location can be an access point or an access point set, wherein the access point is a transmission point (par [0081]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that the environment information is at least indicative of location information of one or more transmission points of the first cell, as taught by Xie et al.  The modification would have allowed the system to identify the location of UE relative to the access point to provide the enhanced service (see Xie et al., par [0081]). 

Regarding Claim 65, Claim 65 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 49.   Therefore, claim 65 is also rejected for similar reasons set forth in claim 49.

Claim 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2925081), Axmon et al. (U.S. Patent Application Publication No. 2013/0077508), and further in view of Etemad et al. (U.S. Patent Application Publication No. 2017/0006607).

Regarding Claim 50, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 49, although teaching the overlapping of coverage, the references do not explicitly teach wherein the location information for at least one transmission point of the first cell is identical with the location information of at least one of the transmission points of each of the one or more second cells.  Etemad et al. teaches such a limitation. 
	Etemad et al. is directed to opportunistic carrier aggregation using short range extension carriers.  More specifically, Etemad et al. teaches that a pico/femto enhanced Node B operates a PCell, co-located with a low power extension carrier (LPEC) radio node (par [0019]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that the location information for at least one transmission point of the first cell is identical with the location information of at least one of the transmission points of each of the one or more second cells, as taught by Etenad et al.  The modification would have allowed the system to deploy an on-demand SCell without significant changes in other parts of an operator’s network (see Etemad et al., par [0024]). 

Claims 52-54 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2925081), Axmon et al. (U.S. Patent Application Publication No. 2013/0077508), and further in view of Hwang et al. (WO 2014/017765).

Regarding Claim 52, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 51, however, the references do not explicitly teach wherein the indication of association comprises information on an arrangement of the first cell and the one or more second cells in a measurement reporting group.  Hwang et al. teaches such a limitation. 
	Hwang et al. is directed to method and terminal for synchronizing downlink.  More specifically, Hwang et al. teaches that the measurement of cells is performed in group units (page 26, first paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that the indication of association comprises information on an arrangement of the first cell and the one or more second cells in a measurement reporting group, as taught by Hwang et al.  The modification would have allowed the system to obtain a better channel environment (see Hwang et al., page 26, first paragraph). 

Regarding Claim 53, the combined teachings of Zhang, Axmon et al., and Hwang et al. teach The apparatus according to claim 52, and further, the references teach wherein the information on the arrangement comprises selection information for use of the first cell as a reference cell in the measurement reporting group (Hwang et al. teaches that the measurement result for some cells in a group is used as a representative value for the group, and that the number of some cells is limited to N (page 26, fifth paragraph)), wherein measurement reporting is only performed for the reference cell in the measurement reporting group (Hwang et al. teaches using a measurement result of some cells in a group as a representative measurement result of the group (page 26, second paragraph)).  The motivation to combine these references is the same as that of claim 52. 

Regarding Claim 54, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, and further, the references teach wherein the coverage areas of the first cell and the one or more second cells are of about the same size and the coverage area of the first cell overlaps with the coverage areas of each of the one or more second cells (Zhang teaches that the coverage area of the LTE cell and UMTS cell overlap (FIG. 1).  
	However, the references do not explicitly teach wherein the coverage areas of the first cell and the one or more second cells are of about the same size and the coverage area of the first cell overlaps with the coverage areas of each of the one or more second cells.  Hwang et al. teaches such a limitation. 
	Hwang et al. is directed to method and terminal for synchronizing downlink.  More specifically, Hwang et al. teaches that the first and second cells are of same size (FIGS. 12, 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that coverage areas of the first cell and the one or more second cells are same size, as taught by Hwang et al.  The modification would have allowed the system to obtain a better channel environment (see Hwang et al., page 26, first paragraph). 

Regarding Claim 57, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 56, and further, the references teach wherein fourth cell is identical with the third cell (Axmon et al. teaches that the wireless device communicates with two or more cells 22, 26 (par [0049]; FIG. 1), indicating cells are identical in terms of being a small cell).   However, Hwang et al. teaches such a limitation more explicitly. 
	Hwang et al. is directed to method and terminal for synchronizing downlink.  More specifically, Hwang et al. teaches that the first and second cells are of same size (FIGS. 12, 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that coverage areas of the first cell and the one or more second cells are same size, as taught by Hwang et al.  The modification would have allowed the system to obtain a better channel environment (see Hwang et al., page 26, first paragraph). 

Regarding Claim 58, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, however, the references do not explicitly teach wherein the first cell is activated for the communication device for monitoring a downlink control channel carrying scheduling or resource allocation information in the first cell and the one or more second cells are not activated for the communication device for monitoring a downlink control channel carrying scheduling or resource allocation information in any of the one or more second cells.  Hwang et al. teaches such limitations. 
Hwang et al. is directed to method and terminal for synchronizing downlink.  More specifically, Hwang et al. teaches wherein the first cell is activated for the communication device for monitoring a downlink control channel carrying scheduling or resource allocation information in the first cell (Hwang et al. teaches that a primary cell is always activated (page 13, second paragraph); a scheduling method for resource allocation of a PUSCH is transmitted through a carrier (page 13, fourth paragraph); activation means that data is transmitted or received or is in a ready state, and that UE monitors or receive a PDCCH and a PDSCH of an activated cell in order to identify resources allocated thereto (page 11, last paragraph)) and the one or more second cells are not activated for the communication device for monitoring a downlink control channel carrying scheduling or resource allocation information in any of the one or more second cells (Hwang et al. teaches that the secondary cell is a carrier that is activated/deactivated according to specific conditions (page 13, second paragraph); a scheduling method for resource allocation of a PUSCH is transmitted through a carrier (page 13, fourth paragraph); the terminal does not monitor or receive the PDCCH and PDSCH of the deactivated cell in order to check the resources allocated to them (page 12, first paragraph)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that the first cell is activated for the communication device for monitoring a downlink control channel carrying scheduling or resource allocation information in the first cell and the one or more second cells are not activated, as taught by Hwang et al.  The modification would have allowed the system to efficiently manage resources for downlink synchronization in an environment where on/off capable cells are densely arranged (see Hwang et al., page 4, second paragraph). 

Regarding Claim 59, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, however, the references do not explicitly teach wherein the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to further perform at least the following: activate or deactivate one of the one or more second cells for the communication device for monitoring a downlink control channel carrying scheduling or resource allocation information in the one of the one or more second cells; and cause transmission of measurement results obtained in the one of the one or more second cells for use in radio resource management of the communication device in the one of the one or more second cells.  Hwang et al. teaches such limitations. 
	Hwang et al. is directed to method and terminal for synchronizing downlink.  More specifically, Hwang et al. teaches wherein the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to further perform at least the following: activate or deactivate one of the one or more second cells for the communication device for monitoring a downlink control channel carrying scheduling or resource allocation information in the one of the one or more second cells (Hwang et al. teaches that secondary component carrier (SCC) refers to a CC corresponding to the secondary cell, and is divided into an activated or deactivated state (page 12, last paragraph); the secondary cell is a carrier that is activated/deactivated according to specific conditions (page 13, second paragraph); activation means that data is transmitted or received or is in a ready state, and that UE monitors or receive a PDCCH and a PDSCH of an activated cell in order to identify resources allocated thereto (page 11, last paragraph); the terminal does not monitor or receive the PDCCH and PDSCH of the deactivated cell in order to check the resources allocated to them (page 12, first paragraph); cells in each group can be turned on and off individually (page 19, last paragraph)); and cause transmission of measurement results obtained in the one of the one or more second cells for use in radio resource management of the communication device in the one of the one or more second cells (Hwang et al. teaches performing measurement in a group (page 26, first paragraph); discovery signal is used as an object of measurement when performing radio resource management (RRM) (page 22, third paragraph)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that the one or more second cells is activated or deactivated for the communication device for monitoring a downlink control channel carrying scheduling or resource allocation information in the second cell, as taught by Hwang et al.  The modification would have allowed the system to efficiently manage resources for downlink synchronization in an environment where on/off capable cells are densely arranged (see Hwang et al., page 4, second paragraph). 

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2925081), Axmon et al. (U.S. Patent Application Publication No. 2013/0077508), Hwang et al. (WO 2014/017765), and further in view of Yao et al. (U.S. Patent Application Publication No. 2016/0255528).

Regarding Claim 60, the combined teachings of Zhang, Axmon et al. and Hwang et al. teach The apparatus according to claim 59, however, the references do not explicitly teach wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to perform at least the following: receive a measurement control message related to measurements of the one of the one or more second cells comprising a suspend indication; and suspend transmission of measurement results obtained in the one of the one or more second cells for use in radio resource management of the communication device in the one of the one or more second cells based on the suspend indication.  Yao et al. teaches such limitations. 
	Yao et al. is directed to measurement report stopping method and eNodeB using the same.  More specifically, Yao et al. teaches receive a measurement control message related to measurements of the one of the one or more second cells comprising a suspend indication (Yao et al. teaches receiving a request message for a measurement report (par [0098]; FIG. 3); determining the action indicated by the first field is to stop measurement and the second field is enabled to use the cell information included for the action on measurement or not (par [0108]); and suspend transmission of measurement results obtained in the one of the one or more second cells for use in radio resource management of the communication device in the one of the one or more second cells based on the suspend indication (Yao et al. teaches that reporting eNB stops measurement reports of cells according to the second field in the request message, the second field containing the cell information for which the stop action on measurement is needed (par [0108]; FIG. 3)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang, Axmon et al., and Hwang et al. so that the measurement control message related to measurements of the one of the one or more second cells comprising a suspend indication is received, as taught by Yao et al.  The modification would have allowed the system to provide an efficient approach to stop the measurement reports of some cells utilizing specific IEs in the request message (see Yao et al., par [0018]). 

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (EP 2925081), Axmon et al. (U.S. Patent Application Publication No. 2013/0077508), and further in view of Takeda et al. (U.S. Patent Application Publication No. 2016/0105857).

Regarding Claim 62, the combined teachings of Zhang and Axmon et al. teach The apparatus according to claim 47, and further, because Zhang teaches LTE cell, when the control message is transmitted, Zhang teaches wherein a downlink control channel is a physical downlink control channel or an enhanced physical downlink control channel in an evolved universal terrestrial radio access network.  However, Takeda et al. teaches such a limitation more explicitly. 
	Takeda et al. is directed to user terminal, radio base station and radio communication method.  More specifically, Takeda et al. teaches that control information such as closed –loop TPC parameter is transmitted in the PDCCH or ePDCCH (par [0032]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhang and Axmon et al. so that the downlink control channel is a PDCCH or ePDCCH, as taught by Takeda et al.  The modification would have allowed the system to transmit control message (see Takeda et al., par [0032]). 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414